I concur in the decision of the majority to reverse the judgment of the trial court because of its erroneous action in striking the evidence introduced in behalf of the *Page 743 
plaintiff, directing the jury to return a verdict in favor of the defendant, and entering judgment upon the directed verdict. Under the evidence, as disclosed by the record, the question whether the conduct of the engineer in control of the derrick when the boom attachment came in contact with and damaged the transmission wires of the plaintiffs constituted negligence and was the proximate cause of the injury, was a question of fact and the trial court, under proper instructions, should have submitted that issue to the jury. As to the legal status of the engineer, at the time of the collision, and whether he was then acting as the servant of the defendant, his general employer, or as the servant of its lessee Harmon, a different situation is presented. In my opinion the evidence introduced at the trial indicates clearly that he was the servant of the defendant and not the servant of its lessee. On that controlling point the evidence is clear and undisputed and the question of whose servant the engineer was, at the time of the collision, in my judgment, was not for the jury, as the majority holds, but for the court.
The test for determining the status of an employee, as the servant of his general employer or of another person, to whom the employee has been loaned for a time, is whether, with respect to the act or the course of conduct to be performed by him, he is subject to direction and control of his general employer or to direction and control of the person to whom he has been loaned. 35 Am. Jur., Master and Servant, Section 541. When a servant has been loaned, in a particular situation, by one person to another person, the question as to whose servant he is, though ordinarily one of fact to be determined by the jury, sometimes becomes one of law for the court.Ramsey v. New York Central Railroad Company, 269 N.Y. 219,199 N.E. 65, 102 A.L.R. 511. When the evidence upon an issue is not conflicting and only one inference may be drawn by reasonable minds from undisputed facts, the issue becomes one of law for the court. Adkins v. Aetna Life Insurance Company,130 W. Va. 362, 43 S.E.2d 372; Gilkerson v. Baltimore  OhioRailroad Company, 129 W. Va. 649, 41 S.E.2d 188; Cooper v.Pritchard *Page 744 Motor Company, 128 W. Va. 312, 36 S.E.2d 405. In my opinion this rule applies to the undisputed facts disclosed by the evidence which, from the record in this case, shows beyond question, and to the exclusion of any reasonable inference to the contrary, that the engineer at the time the boom struck and damaged the transmission wires was subject to direction and control of the defendant and, in consequence, its servant for whose acts it is responsible. The refusal of the trial court to determine that question as a question of law is, in my opinion, an additional ground upon which reversal of the judgment should be based. For that reason I disagree with the majority in holding, under the evidence produced at the trial, as disclosed by the record, that the question is one of fact for the jury instead of one of law for the court.
I am authorized to say that Judge Fox agrees with the views expressed in this concurring opinion.